Case: 21-50428     Document: 00516308522         Page: 1     Date Filed: 05/05/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         May 5, 2022
                                  No. 21-50428
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Christopher Lamar Hearst,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-25-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          A jury convicted Christopher Lamar Hearst of conspiracy to possess
   with intent to distribute five grams or more of actual methamphetamine, and
   the district court imposed a sentence of 210 months in prison to be followed
   by eight years of supervised release. Hearst now appeals his conviction and


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50428      Document: 00516308522          Page: 2   Date Filed: 05/05/2022




                                    No. 21-50428


   sentence, arguing that (1) there was insufficient evidence to support his
   conviction and (2) the district court erred in calculating the drug quantity
   used for sentencing purposes.
          We review preserved challenges to the sufficiency of the evidence de
   novo, see United States v. Grant, 683 F.3d 639, 642 (5th Cir. 2012), which
   requires consideration of the evidence presented in the light most favorable
   to the Government to determine whether a rational trier of fact could have
   found the essential elements of the crimes beyond a reasonable doubt, see
   United States v. Lopez-Moreno, 420 F.3d 420, 437-38 (5th Cir. 2005). In order
   to sustain a conviction for conspiracy to possess with intent to distribute a
   controlled substance, the Government was required to prove that (1) an
   agreement existed between two or more persons to violate the applicable
   narcotics laws, (2) Hearst knew of the agreement, and (3) Hearst voluntarily
   participated in the agreement. See United States v. Franklin, 561 F.3d 398,
   402 (5th Cir. 2009). Moreover, because the quantity of drugs involved
   subjected Hearst to an enhanced penalty, the Government also had to prove
   that the conspiracy involved at least five grams of actual methamphetamine.
   See United States v. Turner, 319 F.3d 716, 721-22 (5th Cir. 2003).
          Hearst does not dispute the existence of a conspiracy or that he knew
   of and voluntarily agreed to participate in the conspiracy; accordingly, he has
   abandoned those issues on appeal. See United States v. Harrison, 777 F.3d
   227, 236 (5th Cir. 2015); Yohey v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
   However, he does argue that the Government did not prove that the
   controlled    substance    involved    in   the    conspiracy    was    actual
   methamphetamine or that the drug quantity was at least five grams. Contrary
   to Hearst’s assertions, the record contains sufficient direct and
   circumstantial evidence to establish that the conspiracy involved at least five
   grams of actual methamphetamine.




                                         2
Case: 21-50428         Document: 00516308522             Page: 3   Date Filed: 05/05/2022




                                          No. 21-50428


          First, there is no requirement that the Government had to actually
   seize the quantity of drugs alleged to be involved. See United States v. Turner,
   319 F.3d 716, 722-23 (5th Cir. 2003). Second, the jury could extrapolate the
   purity rate from samples. See United States v. McClaren, 13 F.4th 386, 411
   (5th Cir. 2021) (noting that the jury could use testimony to extrapolate drug
   quantity), petition for cert. filed (Feb. 9, 2022) (No. 21-7078). The evidence
   reveals that in a post-Miranda 1 statement, Hearst admitted to obtaining at
   least 35 grams of methamphetamine from his supplier to give to his co-
   defendant, Brenda Leigh Kirk. Testimony from law enforcement officials
   revealed that the prevailing purity of the methamphetamine seized in the area
   during that time period was between 90 and 95 percent, and the tested purity
   rates of two samples of methamphetamine seized from Kirk and one of her
   customers were 93 and 97 percent.
          In weighing the evidence, the jury’s ability to infer is governed by “a
   rule of reason,” and the jury is permitted to use its common sense and
   evaluate the facts in light of its knowledge of the common tendencies and
   inclinations of human nature. United States v. Ayala, 887 F.2d 62, 67 (5th
   Cir. 1989); see also United States v. Mendoza, 226 F.3d 340, 343 (5th Cir.
   2000) (noting that the elements “may be inferred from the development and
   collocation of circumstances” (internal citations and quotations omitted)).
   According to testimony from law enforcement officials, in order to determine
   the amount of actual methamphetamine, the purity of the substance
   confiscated is multiplied by the total weight of the substance. Using this
   equation, even if the jury inferred that the purity of the methamphetamine
   involved in the conspiracy was only 90 percent, the evidence was sufficient
   for the jury to find that Hearst conspired to possess with the intent to



          1
              Miranda v. Arizona, 384 U.S. 436 (1966).




                                                3
Case: 21-50428      Document: 00516308522           Page: 4     Date Filed: 05/05/2022




                                     No. 21-50428


   distribute at least five grams of actual methamphetamine. See Lopez-Moreno,
   420 F.3d at 437-38.
          Regarding drug quantity for sentencing purposes, Hearst argues that
   the district court erred in attributing 80 grams of actual methamphetamine
   to him because it improperly relied on the uncorroborated statements of Kirk,
   who was not credible. The district court’s determination of the quantity of
   drugs attributable to a defendant is a factual finding that we review for clear
   error. United States v. Betancourt, 422 F.3d 240, 246 (5th Cir. 2005).
          The presentence report (PSR) generally has sufficient indicia of
   reliability, and in the absence of rebuttal evidence, a sentencing court may
   rely on the PSR and adopt it without further explanation. United States v.
   Alaniz, 726 F.3d 586, 619 (5th Cir. 2013). Furthermore, when determining
   drug quantity, the district court can rely on statements from a co-conspirator,
   even if those statements are “somewhat imprecise” or contain “estimates.”
   United States v. Lucio, 985 F.3d 482, 487 (5th Cir.), cert. denied, 142 S. Ct. 177
   (2021); see also United States v. Gentry, 941 F.3d 767, 791 (5th Cir. 2019), cert.
   denied, Bounds v. United States, 140 S. Ct. 2731 (2020).
          Here, the district court adopted the PSR without change. Aside from
   his own unsworn assertions that Kirk’s drug quantity estimates were
   unreliable, Hearst does not provide any concrete evidence to rebut the
   presumption of reliability afforded the information in the PSR. Betancourt,
   422 F.3d at 248. Moreover, we afford due deference to any credibility
   determinations the district court made regarding Kirk’s statements. See
   United States v. Kearby, 943 F.3d 969, 975 n.4 (5th Cir. 2019), cert. denied, 140
   S. Ct. 2584 (2020). Accordingly, the district court’s findings regarding the
   drug quantity attributable to Hearst are “plausible in light of the record as a
   whole.” Betancourt, 422 F.3d at 246 (internal quotation marks and citation
   omitted). The judgment of the district court is AFFIRMED.




                                           4